Citation Nr: 1401306	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980. 

The Veteran had a subsequent period of active duty service from February 1987 to July 1988 that was found to be dishonorable, and thus a bar to VA benefits.  An August 2005 administrative decision found this period of service to have been dishonorable, and thus VA benefits based on this period of service are barred. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claim initially included the issue of service connection for a right knee disability as well.  However, in a December 2012 rating decision, the Appeals Management Center (AMC) granted the Veteran service connection for right knee degenerative joint disease and limitation of right knee extension, both previously claimed as a right knee disability.  As such, the Board deems that the issue of service connection for a right knee disability has been resolved and no further discussion of such shall ensue.

In May 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at his local RO.  A transcript of this hearing was prepared and associated with the claims file.

In December 2009, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Veteran was subsequently notified that the Veterans Law Judge who had conducted the December 2009 hearing was no longer with the Board.  The Veteran accepted VA's offer to testify at a new hearing.  38 C.F.R. §§ 20.707, 20.717 (2013).  The Veteran testified at a new Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of this hearing was prepared and associated with the claims file.

This claim was previously remanded by the Board for additional development in April 2010, February 2012, and June 2012.  Following the completion of this development, the case has been returned to the Board for further appellate review.

A review of the Virtual VA paperless claims processing system revealed a copy of an informal hearing brief from the Veteran's representative.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an addendum opinion to the August 2012 VA examination.

In June 2012, the Board remanded the Veteran's claim in order to obtain a medical opinion regarding the Veteran's contention of secondary service connection for his left knee disability.  The remand specifically asked for consideration of whether the Veteran's right knee disability caused or aggravated the Veteran's left knee disability.

The Board notes that the Veteran was provided with a VA examination in August 2012.  The examiner took note of the Veteran's contentions.  In particular, the examiner noted that the Veteran had reported that his left knee issues had been independent of his military service, but questioned whether or not the right knee could have worsened them.  The examiner opined that the Veteran's left knee disability was not caused or aggravated by military service.  Further, the examiner opined that the Veteran's right knee disability did not cause the Veteran's left knee disability.  However, an opinion was not provided with regard to whether the Veteran's right knee disability aggravated the Veteran's left knee disability, as originally requested in the June 2012 remand.

The Board finds that a remand is required to obtain an opinion regarding the issue of secondary service connection of the Veteran's left knee disability to his right knee disability under a theory of aggravation in accordance with the original June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  As such, the Veteran's claims file should be returned to the August 2012 VA examiner in order to obtain such opinion.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, return the claims file to the physician who conducted the August 2012 VA examination.  The examiner should be advised of the Veteran's service-connected disabilities, namely, right knee degenerative joint disease and a right knee extension limitation. 

The examiner should be asked to review the claims file. Following review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current left knee disability was caused or aggravated (permanently worsened) by any service-connected disability, to specifically include right knee degenerative joint disease and a right knee extension limitation. 

Please specifically address whether there was any increase in severity of the Veteran's left knee disability that was proximately due to or the result of the Veteran's service-connected disability, namely, right knee degenerative joint disease and a right knee extension limitation, and not due to the natural progress of the Veteran's acquired left knee disability. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the examiner is unable to offer the requested opinion, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

If the previous examiner is unavailable, the claims file should be forwarded to a similarly qualified physician for review and comment.  If the examiner determines that an additional examination is necessary to address the above questions, such examination should be scheduled.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


